Citation Nr: 1437323	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-23 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1972 to August 1975.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in October 2013 when it was remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran's left shoulder disability was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current left shoulder disability is related to an event, injury, or disease in service.  

2.  The Veteran's neck disability was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current neck disability is related to an event, injury, or disease in service.  

3.  The Veteran's left foot disability was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current left foot disability is related to an event, injury, or disease in service.  


CONCLUSIONS OF LAW

1.  Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  Service connection for a neck disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  Service connection for a left foot disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify was satisfied by way of March and May 2008 letters.  The letters were sent prior to the initial RO decision in these matters.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements have been satisfied as to both timing and content as to the Veteran's claims.  The letters also provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment and personnel records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA treatment records and lay statements have been obtained.  The Veteran had VA examinations in March 2009, December 2011, and December 2013.  For reasons discussed below, the Board finds that the December 2013 VA examination is adequate for the purpose of deciding the claims on appeal decided herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).    

In light of the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA and VBMS (i.e., VA's electronic data storage systems), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran reports that during service he had a temporary duty assignment to a medical evaluation unit in Da Nang, Vietnam.  See July 2008 Veteran correspondence.  He further asserts that while on temporary duty assignment in Da Nang, Vietnam, he experienced two helicopter crashes, the second of which resulted in injury to his shoulder and left foot, and that everyone escaped except for the pilot whose "injuries were incompatible to life."  Id.  

Although the Veteran reports that he had a temporary duty assignment in Da Nang, Vietnam, and thereafter suffered injuries from a helicopter crash to account for his current disabilities, the Board finds such account not credible.  At the outset, the Board notes that the Veteran's DD Form 214 shows that his military occupational specialty was that of an aviation boatswain mate, with no decorations denoting service in Vietnam, and no evidence he had prior emergency medical training.  Instead, his DD Form 214 shows his prior education and training included a defensive training course, an airman course, aviation boatswain mate course, and an aviation fleet preparatory course.  

In addition, the only evidence in the Veteran's service treatment records showing complaints or abnormality regarding the claimed disabilities are an August 1972 enlistment report of medical examination wherein the upper extremities were abnormal on clinical evaluation, and it was noted that he had suffered amputation of the distal one third of his left middle finger.  His enlistment report of medical history reflects he had a history of a left clavicle fracture prior to service.  Service treatment records also include a September 1972 report of the Veteran's complaint of his left foot bothering him, revealing a possible corn of the fifth toe of the left foot.  On August 1975 service discharge examination, his neck, spine, feet and upper extremities were normal on clinical evaluation.  He denied complaints of painful or "trick" shoulder or elbow, recurrent back pain, or foot trouble, and there were no complaints of neck pain.  On September 1976 reserve enlistment report, the Veteran denied complaints of painful or "trick" shoulder or elbow, or recurrent back pain, and there were no complaints of neck.  He did complaint of foot trouble, and it was noted that he had a growth in his left foot great toe.  On December 1976 examination, he denied foot trouble.  Significantly, there is no report of a helicopter crash in the Veteran's service treatment records.  

In addition, the Veteran has been inconsistent in regards to why he had a temporary duty assignment in Vietnam.  The Veteran has primarily contended that he had a temporary duty assignment in Da Nang, Vietnam as a medic.  See, e.g., February 2008 VA treatment record; September 2010 VA treatment record.  However, more recently, he has denied being sent to Vietnam as medic or that he ever made such a contention, and that he was sent to Da Nang, Vietnam as a volunteer to clean up debris.  See March 2014 Report of Contact.  The Board notes that both claimed reasons for a temporary duty assignment in Da Nang are inconsistent.  

The Board also notes that the Veteran submitted a lay statement from a D.G., identified as a fellow servicemember of the Veteran with "Aviation Squad 215" aboard the USS Oriskany.  Notably, the evidence shows that the Veteran had service aboard the USS Oriskany with "Attack Squadron 215" beginning in December 1972.  D.G. continued to state that the appellant was sent to Da Nang, Vietnam where he served as a medivac, and showed him photos of the alleged helicopter after it crash landed.  Besides the above-noted conflicting statements by the Veteran as to his role in Da Nang, Vietnam, the Board notes that in March 2014 correspondence, the Veteran denied ever being in possession of a photograph of the accident.  Hence, as in similar evidence of record, there are inconsistencies as to what actually transpired.  

In addition, in light of the Veteran's statement that he served in Da Nang, Vietnam as a volunteer to clean up debris, the RO contacted the U.S. Air Force Archivist to determine if such was plausible.  In March 2014, the U.S. Air Force Archivist stated that Da Nang was maintained by the U.S. Air Force and Foreign Object Damage (FOD) (i.e., the name of duty of cleaning up debris in Da Nang) walks was a very common practice.  The Air Force Archivist noted that the manpower for the FOD walk usually came from the maintenance directorate, and usually the process only took about an hour.  On this basis, it was opined that there was no reason for the U.S. Air Force to request assistance from the U.S. Navy for "housekeeping duties," and concluded that the Veteran's account did not sound authentic.  

The evidence shows that the Veteran had foreign/sea service from December 1972 to June 1973, and that his service aboard the USS Oriskany began in December 1972.  The command history of the USS Oriskany also shows that the ship was stationed in Yankee Station, in the Gulf of Tonkin off the coast of Vietnam, from November 24, 1972 to December 18, 1972, December 26, 1972 to January 31, 1973, and from February 9, 1973 to March 6, 1973.  Hence, the Board acknowledges he was in the stationed off the coast of Vietnam during service aboard the USS Oriskany.  However, due to the inconsistencies of his statements as to his role in Da Nang, Vietnam, his DD Form 214 and personnel records that show no medical training, the fact that no mention of a helicopter crash was made until after he was seeking VA compensation that D.G.'s supporting statement contradicts the Veteran's account of not having a photograph of the helicopter crash, the opinion of the U.S. Air Force Archivist that the Veteran's account of volunteering to go to Da Nang to clean up debris was not authentic due to the nature of such activity at the base, and the significant time interval between when he alleges the incidents in service occurred and when his recollects were first reported, the Board finds that hiw account of the in-service helicopter crash resulting in his current disabilities is not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

For the limited purpose of this appeal, even assuming that the Veteran was injured in a helicopter crash, which the Board finds not credible, the Board finds that the preponderance of the evidence is still against the Veteran's claim.  The Veteran was afforded VA examinations in March 2009, December 2011 and December 2013.  Notably, the March 2009 VA examiner found that the Veteran's left shoulder and neck disabilities were less likely as not related to his service injury from a helicopter crash, and while he opined that it was as likely as not the Veteran's left foot disability was related to his service injury from a helicopter crash, he provided no supporting rationale for the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Thus, to the extent the March 2009 examination is favorable to the Veteran's claim for service connection for a left foot disability, the Board finds that the opinion is entitled to no probative value due to its conclusory nature.  

The Board was also afforded VA examinations in December 2011 and December 2013.  Notably, the December 2011 examination provided no nexus opinion as to the etiology of the Veteran's left foot disability.  Hence, its probative value is also limited.  In contrast, the December 2013 VA examination, after review of the claims file, and elicited history and physical examination of the Veteran, opined that it was less likely as not that the disabilities were incurred in or caused by the claimed in-service injury, event or illness.  As to the neck and left shoulder disabilities, the examiner noted that there was no evidence of treatment during service, and no nexus of an injury to the areas during the crash.  In regards to the left foot disability, the examiner also found that there was no evidence of a nexus between a helicopter crash and the current left foot disability.  As these opinions were provided by a professional competent to provide such, and after an informed review of the factual history with physical examination of the Veteran, the Board finds this opinion to be persuasive and entitled to great probative value.  There is no remaining competent evidence opining on the etiology of the Veteran's claimed disabilities.  As such, the Board finds that the preponderance of the evidence is against this claims; thus the benefit of the doubt doctrine does not apply, and the claims must be denied.  


ORDER

Service connection for a left shoulder disability is denied.  

Service connection for a neck disability is denied.  

Service connection for a left foot disability is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


